Citation Nr: 1700557	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  15-01 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for residuals of traumatic brain injury (TBI).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 

3.  Entitlement to special monthly compensation (SMC) based on need for aid and attendance or housebound status.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from June 1941 to June 1946. 

These matters come on appeal before the Board of Veterans' Appeal (Board) from a December 2012 rating decision by the Department of Veterans Affairs, Regional Office located in St. Petersburg, Florida (RO), in which pertinent part, awarded service connection for residuals of TBI, and assigned a noncompensable evaluation.  The RO also denied the claim for SMC based on need for aid and attendance or housebound status.  

On his December 2014 substantive appeal, VA Form-9, the Veteran indicated his desire to testify before a member of the Board at the RO; however, he subsequently withdrew his request.

In September 2015, the Board remanded the matters of initial increased rating for residuals of TBI and SMC to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtaining outstanding records of pertinent treatment and providing the Veteran with a VA examination to evaluate the severity of his disability.   

Also, in September 2015, the Board remanded the matter of entitlement to service connection for pes planus to the RO (via the AMC) for the issuance of a statement of a case (SOC) in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  The record reflects that following the issuance of a September 2016 SOC, the Veteran submitted a timely substantive appeal, VA Form-9, on which he indicated his desire for a hearing with a member of the Board.  Since that issue currently awaits the scheduling of Board hearing in accordance with the Veteran's request, the matter will not be addressed in this decision.  

A claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record reflects that the Veteran's TDIU claim was denied in the December 2012 rating decision; however, pursuant to Rice, a claim for a TDIU is part of the increased evaluation claim currently before the Board and must be adjudicated as such.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's residual of TBI has been manifested by no more than mild headaches, hearing loss, and dizziness that effects his activities of daily living and familial relationships. 

2.  The Veteran is currently service-connected for bilateral hearing loss rated as 30 percent disabling, residual scar rated as 10 percent disabling, and residuals of TBI rated as 10 percent disabling.  The Veteran does not meet the combined schedular requirements for TDIU. 

3.  The Veteran's service-connected disabilities, standing alone, are not of such severity so as to preclude his substantially gainful employment.

4.  The Veteran is not blind, a patient in a nursing home, bedridden, or has a single disability rated as 100 percent disabling. 

5.  The preponderance of the competent evidence does not demonstrate that due to his service-connected disabilities, the Veteran requires the regular assistance of another person for most of the activities of daily living and for protection against the hazards or dangers incident to daily life due, or is he substantially confined to his dwelling and its immediate premises.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 percent, and not higher, for residuals of TBI have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.21, 4.25, 4.124a, Diagnostic Code 8045 (2016).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).

3.  The criteria for special monthly compensation (SMC) due to the need for regular aid and attendance or housebound status are not met.  38 U.S.C.A. §§ 1114 (l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

In this case, the Veteran is challenging the initial evaluations assigned following the grants of service connection for residuals of TBI.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the notice is intended to serve the claimant has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to claims for a TDIU and SMC, the Veteran received notice letters in April 2012 and June 2012 that informed him of what additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA, as well as how appropriate effective dates are assigned.  The Board, therefore, finds that VA has discharged its duty to notify.  For the reasons discussed above, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.

To fulfill its duty to assist, the RO obtained the Veteran's VA and private treatment records to the extent possible.  The Board notes that attempts to obtain records from the Social Security Administration (SSA) have been unsuccessful.  A response from SSA indicated that the Veteran's records had been destroyed.  The Veteran was notified regarding VA's inability to obtain those SSA records and a September 2012 memorandum on a formal finding of unavailability that has been associated with the claims folder.  As such, any further attempts to obtain records from that facility would be futile and no further actions are needed.

VA afforded the Veteran with examinations in April 2012 in conjunction with his residuals of TBI, and he was afforded with VA examinations in May 2012 in conjunction with his claim for SMC based on need of regular aid and attendance.  The Board notes that the increased rating claim on appeal was remanded in September 2015, in part, to provide the Veteran with a new VA examination to evaluate the severity of his residuals of TBI.  The record reflects that the Veteran was scheduled for such an examination in July 2016, but he failed to report.  There is no indication in the record that the letter notifying the Veteran of the scheduled VA examination was not received.  In a November 2016 post-remand brief, the Veteran's representative acknowledged the Veteran's failure to attend, but offered no explanation.  When a veteran fails to report for an examination scheduled in conjunction with an original compensation claim, such as in this case, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2016).  As the Veteran was offered an opportunity to attend a VA examination, but he failed to report, the Board finds there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal have been met.  38 C.F.R. § 3.159 (c)(4) (2016).

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2016).  He has retained the services of a representative, and he withdrew his request to testify before a Veterans Law Judge.

2.  Initial Increased Rating 

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2016).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2016). 

Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran seeks an initial compensable evaluation for his service-connected residuals of TBI.  The RO awarded service connection for residuals of TBI in a December 2012 rating decision and assigned a noncompensable evaluation, effective from December 15, 2010, under the criteria for residuals of TBI, 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).

Diagnostic Code 8045 provides for the evaluation of TBI.  38 C.F.R. § 4.124a. Under Diagnostic Code 8045, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Adjudicators are to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Adjudicators are to evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, they are to separately evaluate any residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  38 C.F.R. § 4.124a.

Adjudicators are to evaluate emotional/behavioral dysfunction under 38 C.F.R. 
§ 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, they are to evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a.

Adjudicators are to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate Diagnostic Code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  38 C.F.R. § 4.124a.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, adjudicators are to evaluate under the most appropriate Diagnostic Code.  Adjudicators are to evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  38 C.F.R. § 4.124a.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total".  However, not every facet has every level of severity. The Consciousness facet, for example, does not provide for an impairment level other than total," since any level of impaired consciousness would be totally disabling.  Adjudicators are to assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," adjudicators are to assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  38 C.F.R. § 4.124a.

The evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.

The Veteran filed his claim for service connection for residuals of in-service head injury in December 2010.  During the pendency of the appeal, he was afforded a VA examination in April 2012 to determine the nature and severity of his residuals of TBI.  The Veteran was scheduled for another VA examination in July 2016, but he failed to report.  

The April 2012 VA examination report shows that the Veteran reported a history of an in-service head injury from being stuck by shrapnel.  He reported that he experienced a brief loss of consciousness, but he denied any other symptoms at that time.  He further reported that he received sutures for an external head wound.  The Veteran reported that he later developed symptoms of headaches, dizziness, and hearing loss that he has associated with his residuals of TBI. On clinical evaluation, the VA examiner observed no evidence of impairment of memory, attention, concentration, executive functions, judgment, social interaction, orientation, motor activity, vision, neurobehavioral, communication, or consciousness.   The VA examiner found that the Veteran's residuals of TBI included headaches and dizziness.  It was noted that the Veteran reported that his residuals of TBI resulted in functional impairment that had required him to miss a few days of work when he was employed.  

An April 2012 VA headache examination report does not contain a separate diagnosed disorder for the Veteran's complaints of headaches.  The Veteran described his headache pain as mild and intermittent in nature and with occasional nausea that lasted less than a day in duration.  He denied any symptoms indicative of migraine headaches.  

In a May 2012 addendum medical statement, the VA examiner concluded that the Veteran's complaints of headaches were not a residual of his TBI, but without any further explanation.  The VA examiner further stated that another VA examination was needed to determine the etiology of the Veteran's headaches; however, the record does not show that such an examination was provided.  Given the lack of sufficient rational from the VA examiner distinguishing the effects of a non-service- connected headaches from those of his service-connected residuals of TBI, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  38 C.F.R. § 3.102; Mittlieder v. West, 11 Vet. App. 181 (1998).

The report of a May 2012 VA general medical examination report performed in conjunction with the Veteran's claim for SMC benefits shows that the Veteran reported symptoms of dizziness that occurred once or twice a day.  However, the VA examiner noted that his balance impairment was associated with non-service connected neurologic and vascular insufficient conditions impacting his lower extremities. 

In his February 2013 notice of disagreement, the Veteran asserted that his residuals of TBI are manifested by symptoms of limited social interaction with family and friends, difficulty with navigating unfamiliar areas, occasional disorientation, constant headaches, insomnia, hypersensitivity, and interference with work and activities of daily living. 

A review of the Veteran's VA treatment records dated through July 2015 shows that the Veteran denied symptoms of loss of consciousness, diplopia, headaches, and mood changes.  He was consistently assessed as alert and appropriate during clinical evaluations.  These records also do not show evidence of cognitive impairment until July 2015 when he was considered no longer able to handle his own finances and he was no longer able to manage his medication.  

As of July 2015, the VA treatment records also show that the Veteran required home health assistance three times a week for his activities of daily living.  However, there is no indication in the medical records that the Veteran's cognitive decline or physical limitations impacting his activities of daily living were related to his residuals of TBI as opposed to his other significant medical conditions or his advanced age.  A July 2015 VA ophthalmology treatment record shows that the Veteran complained of occasional double vision which was felt to be result of decomposition of phoria.  

Again, the Veteran failed to report to his scheduled 2016 VA examination which would have evaluated the current severity of his residuals from TBI.  Evidence obtained from that scheduled VA examination could have been useful in the evaluation of the Veteran's residuals of TBI; however, since he did not report to that examination, his increased rating claim must be based on the evidence of records.  

After a review of all the evidence, both lay and medical, the Board finds that the Veteran's TBI symptomatology includes mild headaches, hearing loss, and dizziness that impact his activities of daily living and familial relationships.   Per Diagnostic Code 8045, the Veteran has already been rated with a 30 percent rating under Diagnostic Code 6100, 38 C.F.R. § 4.85 (2016) for bilateral hearing loss.  38 C.F.R. § 4.124a.  

The Board notes that, under Diagnostic Code 8045, some of the Veteran's complaints could be rated separately under the appropriate codes.  38 C.F.R. § 4.124a.  However, the objective medical evidence does not demonstrate that any of these complaints have been assessed with diagnosed disorder.  As such, the Board will consider the Veteran's headaches and dizziness under subjective symptoms in the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Turning to the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table, the Board notes that each facet was addressed in the April 2012 VA TBI examination.  The first facet is memory, attention, concentration and executive functions.  A level of severity of "0" has been assigned for the memory, attention, concentration, and executive functions facet, indicating that there was no evidence of impairment on clinical evaluation.  In addition, none of the VA medical record indicates impairment of memory, attention, concentration or executive functions as result of residuals of TBI. A higher level of severity of "1" is not warranted unless an examiner finds evidence of mild impairment of memory, attention, concentration, or executive functions. 

A level of severity of "0" has been assigned for the judgment facet, indicating that the examiner found evidence of normal judgment.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as impairment for complex or unfamiliar decisions, occasional inability to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

A level of severity of "0" has been assigned for the social interaction facet, indicating that the examiner found evidence of normal judgment.  A higher level of severity of "1" is not warranted unless social interaction is occasionally inappropriate.  While the Veteran asserted that his residuals of TBI impacted his social interaction, there was no evidence of inappropriate behavior on clinical evaluation by the VA examiner or his treating medical providers.  The Board finds that a higher level of severity of "1" for social interaction has not been shown by the evidence of record. 

A level of severity of "0" has been assigned for the orientation facet, indicating that the examiner found evidence that the Veteran is always oriented to person, time, place, and situation.  The Board has considered the Veteran's reports that he suffers from occasional disorientation and he has difficulty navigating unfamiliar areas.  However, he has consistently been evaluated as alerted and oriented during clinical evaluation by the VA examiner or his treating medical providers.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as occasional disorientation to one of the four aspects (person, time, place, situation) of orientation.

A level of severity of "0" has been assigned for the motor activity (with intact motor and sensory system) facet, indicating normal motor activity.  A higher level of severity of "1" is not warranted unless an examiner finds that motor activity is normal most of the time, but mildly slowed at times due to apraxia (in ability to perform previously learned motor activities.

A level of severity of "0" has been assigned for the visual spatial orientation facet, indicating that the examiner found such orientation is normal.  While the July 2015 VA eye consultation shows the Veteran complained of double visions, it was considered to be associated with degenerative process and not associated as a residual of his TBI.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mild impairment, including occasionally getting lost in unfamiliar surroundings, having difficulty reading maps or following directions, and being unable to use assistive devices such as GPS. 

A level of severity of "0" is assigned for subjective symptoms facet that do not interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  

The Board has considered the Veteran's assertions that his subjective complaints, including headaches, dizziness, insomnia, and hypersensitivity, have interfered with his activities of daily living as well as his work and familial relationships.  In resolve any doubt in the Veteran's favor, the Board finds a "1" is more appropriate given the Veteran's lay statements regarding the impact of his symptoms on his activities of daily living and relationships.  A severity of "1" denotes a 10 percent disability rating. 

A level of severity of "0" has been assigned for the neurobehavioral effects facet, indicating that the examiner found no neurobehavioral impairment.  A higher level of severity of "1" is not warranted unless an examiner finds one or more neurobehavioral effects.  

A level of severity of "0" has been assigned for the communication facet, indicating that the examiner found evidence that the Veteran is able to communicate by spoken and written language (expressive communication), and comprehend spoken and written language.  A higher level of severity of "1" is not warranted unless an examiner finds comprehension or expression, or both, of either spoken language or written language that is only occasionally impaired, and that the veteran can communicate complex ideas. 

Finally, for the entire period on appeal, the evidence does not indicate that the Veteran experienced a persistently altered state of consciousness, such as a vegetative state, minimally responsive state, or coma.  Therefore, he does not meet a total disability rating due to his state of consciousness.

For the entire rating period on appeal, the Veteran's TBI residuals are either more appropriately rated under separate diagnostic codes, or consideration under the various facets of the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table have resulted in a severity of "1".  As such, an evaluation of 10 percent, and not higher, is warranted for residuals of TBI under Diagnostic Code 8045.  38 C.F.R. §§ 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8045. 

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the TBI residuals disability for any part of the initial rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Board finds that the symptomatology and impairment caused by the Veteran's TBI residuals disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  See 38 C.F.R. § 4.20 (2016) (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  The "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table under Diagnostic Code 8045 contemplates a wide range of symptomatology not covered by other codes including symptoms related to memory, attention, concentration, executive functions, judgment, social interaction, orientation, motor activity, visual spatial orientation, subjective symptoms, neurobehavioral effects, communication, and consciousness.  38 C.F.R. § 4.124a.  As stated above, to the extent that the Veteran has subjective complaints, such as mild headaches and dizziness, that impact his activities of daily living and familiar relationships, these symptoms have been considered in the assigned rating.  As such, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Id. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of 
multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The Veteran is service connected for bilateral hearing loss, residual scar, and TBI.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

In the absence of exceptional factors associated with the service-connected TBI residuals disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

3.  Total Disability Rating due to Individual Unemployability (TDIU)

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). 

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

In this case, the Board notes that the Veteran is service connected for bilateral hearing loss disability, evaluated as 30 percent disabling, residual scar, evaluated as 10 percent disabling, and residuals of TBI evaluated as 10 percent disabling.  The Veteran's service-connected disabilities do not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16 (a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his or her employment and educational history.  38 C.F.R. §4.16 (b).  The Board, however, does not have the authority to make an extraschedular assignment in the first instance.  Rather, the Board may only grant a total rating under section 4.16(b) after the issue of extra-schedular consideration has been first referred to and denied by VBA's Director of Compensation & Pension Service.  Here, the Board does not find that referral of this case for extraschedular consideration is necessary. 

As discussed above, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Moreover, the Board does not find that the evidence of record suggests that the Veteran is unemployable as solely due to the severity of his service-connected disabilities.  

In determining whether a claimant is unable to secure or follow a substantially gainful occupation, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Beaty v. Brown, 6 Vet. App. 532, 534 (1994) (considering Veteran's eighth grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356, 357 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).  That a veteran can no longer perform a particular job, however, is not dispositive of the issue.  Rather, the criteria for a TDIU rating contemplate that a veteran's service-connected disabilities alone preclude him from securing or following all forms of substantially gainful employment.

On his June 2012 TDIU application (VA Form 21-8940), the Veteran asserted that he is no longer able to work because of the severity of his non-service connected heart, knee, back, and eye disorders, as well as his service-connected residuals of TBI.  On his application, the Veteran indicated that he last worked in September 1970, at which time, he reported that he had suffered from a back injury.  He also marked that he had completed four years of high schools.  

The claims folder also contains VA and private medical records.  These records show that the Veteran has significant medical problems, such as atrial fibrillation, coronary artery disease, degenerative arthritis of cervical and lumbar spine, vascular insufficiency, and peripheral neuropathy, that contribute his functional impairment.  In a May 2011 medical statement from his treating private physician, it was noted that the Veteran was considered "totally disabled," but failed to identify the disabling disorder.  In a subsequent July 2015 medical statement, the Veteran's treating private physician stated that the Veteran was "totally disabled" and his current diagnosed disorder included atrial fibrillation, deep vein thrombosis of the left leg, vascular insufficiency in both legs, degenerative arthritis of the lumbar spine and radiculopathy.  The treating private physician did not identify any of the Veteran's service-connected disabilities as disabling disorders impacting his ability to work. 

The Veteran was provided a VA audiology examination in December 2011.  The reports show that the Veteran complained that he could not hear when others were speaking to him.  However, the VA audiology examiner stated that the Veteran's hearing loss did not impact his ordinary conditions of daily life, including his ability to work.

The April 2012 VA TBI examination report shows that the Veteran reported that he became disabled in 1972 due to a work-related injury that resulted in musculoskeletal trauma, and the Veteran further stated that he later developed atrial fibrillation.  The April 2012 VA examiner noted that the Veteran's residuals of TBI resulted in functional impairment which caused him to miss a few days of work when he was employed; however, the VA examiner did not find that the Veteran's disability precluded his employability. 

The Board acknowledges the Veteran's contentions that he is unable to work due to his service-connected disabilities.  However, the most probative medical evidence of record does not support these contentions.  The objective evidence as to the severity of the Veteran's service-connected disabilities does not show that his conditions would prevent him from being employed.  Rather, the medical evidence of record demonstrates that the Veteran is unable to work as result of his various non-service connected medical disorders.  

Lay persons can attest to factual matters of which they had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Here, the Veteran described his limitations caused by his service-connected disabilities, such as interferes with his activities of daily living and work relationships, and the Board acknowledges that his statement in that regard is competent and of some probative value.  Consequently, the Board ultimately places more weight on the medical evidence that demonstrates that the Veteran is unemployable due to his non-service connected conditions.  The Board finds that the most probative medical evidence of record on the matter is against a finding that the Veteran is unemployable due to his service-connected disabilities so as to warrant referral of the issue of entitlement to TDIU on an extraschedular basis.

In summary, the Board finds that the weight of the lay and medical evidence does not demonstrate that the Veteran is precluded from securing or following substantially gainful employment solely by reason of his service-connected disorders.  Nor does the evidence demonstrate that he is incapable of performing the mental and physical acts required by employment due solely to his service-connected disorders, even when his disability is assessed in the context of subjective factors such as his occupational background and level of education.  
While the Board does not doubt that the Veteran's service-connected disabilities result in some functional impairment, the weight of the evidence does not support his contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  The Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated via the combined 40 percent rating which is currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321 (a), 4.1. 

Thus, the Board finds that referral of the Veteran's claim for entitlement to TDIU to the Director of Compensation Services is not warranted.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

4.  Special Monthly Compensation (SMC) 

Entitlement to SMC based on the regular need of aid and attendance is based on a showing that due to service-connected disability, the claimant is (1) blind, or (2) a patient in a nursing home, or (3) requires the regular assistance of another person for most of the activities of daily living and for protection against the hazards or dangers incident to daily life.  38 C.F.R. §§ 3.350, 3.351 (2016).  

The Veteran does not allege, and the record does not suggest, that he is blind.  Nor does the evidence show that the Veteran is a resident of a nursing.  The Veteran's VA treatment records show that he has lived in his own home.  The remaining question in this case is whether the Veteran required regular assistance of another person for most of the activities of daily living and for protection against the hazards or dangers incident to daily life due to service-connected disability.  38 C.F.R. §§ 3.350, 3.351.

The elements considered in making a determination regarding the third basis for establishing entitlement to aid and attendance benefits include the inability, due to service-connected disability, to perform such tasks as to dress and undress oneself, to maintain ordinary cleanliness, adjust prostheses, to feed oneself, to attend to the wants of nature, or to have such physical or mental incapacity that the care or assistance on a regular basis of another person to protect the veteran from hazards or dangers incident to his daily environment is necessary.  38 C.F.R. § 3.352 (a) (2016).  A finding that the veteran is "bedridden" provides a proper basis for the determination.  Bedridden will be that condition which, through its essential character, actually requires that the veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  38 C.F.R. § 3.352 (a). 

The particular personal functions that the veteran is unable to perform must be considered in connection with the veteran's condition as a whole.  The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352. 

The Veteran asserts that he is unable to care for himself and has need of assistance for his activities of daily living.   See February 2013 notice of disagreement.  In a June 2012 statement from his caregiver, she reports that she has provided the Veteran with assistance a few days a week for the past five years.  She reported that she cleans his home and drives him to his medical appointments, as well as takes him shopping.   The caregiver believes that the Veteran would benefit from full-time homecare assistances. 

In support of his claim, the Veteran has submitted medical records from his treating private physician.  In a May 2011 medical statement, the private physician stated that the Veteran used a walker to ambulate and he required assistance for his activities of daily living and personal needs.  It was felt that his medical conditions resulted in permanent disability and his condition was progressively worsening. 

In a May 2012 VA aid and attendance questionnaire completed by his treating private medical provider.  The Veteran's complete diagnoses consisted of the following: atrial fibrillation, coronary artery disease, peripheral neuropathy of the lower extremities, osteoarthritis, degenerative disc disease of the lumbar spine and cervical spine, diverticular disease, sinus arrhythmia, acute bursitis of both shoulders, and vascular insufficiency of the lower extremities.  It was noted that the Veteran required assistance with the preparation of his meals, bathing, and attention to personal needs.  He required assistance with management of his medication due to his atrial fibrillation, but the Veteran was considered able to handle his own finances.  The Veteran was not confined to his bed.  The Veteran had difficulty with ambulation as well as use of his upper extremities because of his non-service connected medical conditions.  The Veteran required assistance from another to leave his home and attend his medical appointments as well as attend to errands outside his home.  The treating private physician noted that the Veteran had complaints of dizziness, but it was felt that his balance problems were associated with peripheral neuropathy and vascular insufficiency affecting his lower extremities. 

In a July 2015 private medical statement, the Veteran treating physician stated that the Veteran required daily self-care help as result of deep vein thrombosis in the left leg, peripheral neuropathy, and vascular insufficiency in the lower extremities, as well as degenerative disc disease and ruptured discs in the lumbar spine. 

The reports of May 2012 VA general medical and aid and attendance examinations show that the Veteran was not legally blind, he was not confined to his bed, and he was able to travel beyond his home with the assistance of another.   The Veteran reported that he lived by himself, and he had help from a caregiver three times a week, and she assisted him with bathing, cleaning, cooking, and driving him to his medical appointments.  He complained of dizziness and balance problems that required him to use a wheelchair or walker to ambulate long distances.  The VA examiner noted that the Veteran's medical conditions included the following: atrial fibrillation, degenerative disc disease of the lumbar spine, degenerative joint disease of knees, hearing loss, tinnitus, and residuals of TBI.  The VA examiner concluded that the Veteran requires aid and attendance of another person because of his medical problems as well as advanced age of 92. 

VA treatment records do show that the Veteran required the assistance of another person to help transport him to his medical appointments, but these records do not show that the Veteran required assistance of another person with bathing, dressing, handling of his finances, and management of his medications until July 2015.  

The Board finds that the competent medical evidence of record shows that the Veteran requires aid and attendance of another person for his activities of daily living and for protection against the hazards or dangers incident to daily life, but not because of the severity of his service-connected disabilities alone. 

The Veteran's medical records show that the Veteran's non-service-connected disabilities, not his service-connected disabilities, have resulted in significant impairment.  The Veteran's service-connected disabilities rarely appear in the VA and private treatment records during the pendency of the appeal.  In addition, these records do not indicate that his bilateral hearing loss or residuals of in-service head injury resulted in impairment in the ability to perform the activities of daily living or to protect him from the dangers of his home environment.  The Veteran's bilateral hearing loss and residual scar were hardly mentioned at all.  The residuals of TBI were not productive of the muscle weakness or limitation of motion that impaired the Veteran's mobility; rather, evidence demonstrates that the Veteran had difficulty with ambulation and balance as result of vascular insufficiency and peripheral neuropathy in his legs.  

The impact of the Veteran's non-service-connected disabilities on his ability to function weighs heavily against his claim for SMC.  The Veteran was granted a non-service-connected disability pension in a December 2012 rating decision on the basis of his non-service connected disabilities.  

The Board finds that the preponderance of the evidence demonstrates that, although the Veteran does require aid and attendance, it is not on the basis of impairment due to service-connected disabilities alone.  The Board has considered the Veteran's assertions that his service-connected disabilities resulted in his need for regular aid and attendance, but has placed greater probative value competent medical evidence of record.  The Board finds that the preponderance of the evidence demonstrates that the Veteran required the regular assistance of another person for most of the activities of daily living and for protection against the hazards or dangers incident to daily life due to his service-connected disabilities.  

In addition, the evidence of record does not demonstrate that the Veteran is "bedridden", and he has been able to leave his home with the assistance of another to attend his medical appointments and to go shopping.  

Accordingly, the claim for special monthly compensation based on the need for the regular aid and attendance by another person must be denied.  38 U.S.C.A. § 1114 (l); 38 C.F.R. §§ 3.350, 3.352(a).

SMC is alternatively payable for being permanently housebound by reason of a service-connected disability or disabilities.  This requirement is met when the Veteran has a single service-connected disability rated at 100 percent and (1) another service-connected disability rated at 60 percent or more, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114 (s) (West 2014); 38 C.F.R. § 3.350 (i) (2016). 

At the time of his death, the Veteran was service-connected for bilateral hearing loss, rated as 30 percent disabling, residual scar, rated as 10 percent disability, and residuals of TBI, rated as 10 percent disabling.  As a result, the Board finds that the Veteran did not have a single service-connected disability rated at 100 percent. 

The "permanently housebound" requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities will continue throughout his or her lifetime.  38 C.F.R. § 3.350 (i).  The Veteran has not asserted, nor does the evidence demonstrate, that he has been substantially confined to his dwelling during the pendency of the appeal.  The record shows unequivocally that the Veteran continued to attend his medical appointments and go shopping with the assistance of another.  VA treatment records starting in July 2015 show that the Veteran has had general cognitive decline and he requires home health assistance.  However, this decline has not been attributed to his service-connected disabilities.  The Board finds that the Veteran was not substantially confined to his dwelling as a result of his service-connected disabilities. 

In light of the foregoing, the Veteran does not qualify for special monthly compensation by reason of being housebound due to service-connected disability.  As such, the Board finds that the preponderance of the evidence is against the Veteran's SMC claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the SMC claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial disability rating of 10 percent, and not higher, for residuals of TBI is granted. 

Entitlement to a TDIU is denied. 

Entitlement to SMC based on the need for aid and attendance or housebound status is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


